Citation Nr: 0702092	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-03 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of scarlet 
fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In May 2004, the Board reopened the veteran's previously 
denied claim of service connection for scarlet fever but 
remanded the reopened claim for additional development.

In that same action, the Board remanded the reopened claim of 
service connection for bilateral hearing loss as well, but 
this claim was granted in September 2005.  The Board notes 
that the veteran has not sent any type of response to this 
decision to the RO, but his representative, in a November 
2006 brief presentation made directly to the Board, cited the 
issue of entitlement to an increased evaluation for bilateral 
hearing loss.  The Board thus refers this matter to the RO 
for appropriate action.

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).



FINDING OF FACT

The veteran was treated for scarlet fever in service, but 
there is no post-service diagnosis of a chronic disorder that 
is causally related to this in-service disease.




CONCLUSION OF LAW

Residuals of scarlet fever were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination 
addressing his claimed disorder.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in December 2001 and May 2004.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.

Here, the two December 2001 VCAA letters were issued prior to 
the appealed February 2002 rating decision, thus posing no 
procedural concerns in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any absence of such notification would not 
prejudicial in this case, involving only a service connection 
claim.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
In this case, however, the veteran has not claimed any of the 
specific disorders listed in 38 C.F.R. § 3.309(a).

In regard to service connection claims, several 
considerations must be addressed in cases where there are 
competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In the present case, the veteran's service medical records 
show that he was treated in December 1943 for acute otitis 
media of the right ear.  At that time, he complained of an 
earache, and it was noted that he had a cold for three days 
and that his ear began to feel painful following swimming the 
previous day.  After receiving treatment with a heat lamp, 
the inflammation subsided. 

In January 1944, the veteran was initially diagnosed with 
acute tonsillitis, but this diagnosis was changed to scarlet 
fever later that month in view of "a typical scarlet fever 
rash."  He was noted to have a slight scarlatinaform rash 
around the neck and flushed face, a "[s]trawberry tongue," 
and an inflammed throat.  Both tympanic membranes were deep 
red in color, with the surrounding area "red-purple."  
After several weeks, the veteran was noted to be was well and 
was returned to duty. 

The report of the veteran's May 1946 separation examination 
indicates no disease or defects of the ears.  His hearing was 
15/15 bilaterally for whispered voice and spoken voice, and 
15/15 binaural for spoken voice.  No residuals of scarlet 
fever were described, although a history of otitis media in 
1943 was noted.

Subsequent to service, a private treatment record from August 
1975 indicates that the veteran had a fluid left middle ear.  
A myringotomy and inflation were performed, and the fluid was 
aspirated.

In a March 1983 letter, a physician for the veteran's 
employer wrote that the veteran had a bilateral hearing loss 
since he started working at that company in 1959.  No further 
ear, nose, or throat diagnoses were made, however.

In January 1984, a private doctor wrote that he had treated 
the veteran for approximately ten years for "a disability 
centered largely around his ears and chronic sinus 
condition."  This doctor stated that, during his military 
service, the veteran apparently froze his ears after swimming 
in December and developed a severe otitis media without 
suppuration.  Shortly thereafter, he was hospitalized for 29 
days with scarlatina or scarlet fever.  His assigned duty was 
as a gunner's mate for three years.  Subsequently, he had 
experienced progressive and severe bilateral hearing loss.  
The diagnosis was otosclerosis, and a hearing aid was 
necessary for improvement on his condition.

Subsequently, in the report of a September 2001 VA 
audiological consultation, the examiner noted the veteran's 
history of noise exposure in service and at an industrial 
plant, as well as his history of otitis media.  The diagnosis 
was bilateral hearing loss that would present the veteran 
with significant speech intelligibility deficits bilaterally.  
No further ear, nose, or throat diagnoses were made.

A February 2002 VA consultation note indicates that the 
veteran was referred for an evaluation because of persistent 
serous secretions on both ears.  The impression was mixed 
hearing loss, and the conductive components were noted to be 
essentially resulting from the serous effusions.

During his October 2003 VA Travel Board hearing, the veteran 
testified that when he first went to work in the 1950s for 
the company where he was employed for approximately 25 years, 
he was told that he had a hearing problem.  He had not, 
however, been given a medical opinion as to why he was having 
ear problems.  His representative clarified that the claim 
for residuals of scarlet fever included hearing loss and that 
scarlet fever could also cause problems with scarring of the 
ears.

In conjunction with the hearing, the veteran submitted 
additional medical treatise evidence consisting of 
information on otosclerosis, acute otitis media, common 
diseases of the external and middle ear, and scarlet fever.

Following the Board's remand, the veteran underwent a VA 
audiological examination in October 2004, with an examiner 
who reviewed the claims file.  An examination of the ears 
revealed scarring of the right eardrum and a somewhat 
retracted left eardrum, both with obscured landmarks.  In 
addition to the diagnosis of bilateral hearing loss, the 
examiner noted middle ear dysfunction, right more than left, 
and indicated that he could not rule out a connection between 
such dysfunction and the veteran's right otitis media and 
bilateral ear infections during service.  The examiner also 
noted that there was no evidence of recurrence after 
treatment in January 1944 and that the veteran had reported 
no ear, nose, and throat (ENT) treatment until the late 1960s 
and early 1970s.  It was, however, "possible" that the 
connection of the veteran's present middle ear dysfunction to 
past ear infection in the military would be more 
appropriately addressed by an ENT physician.

Accordingly, the veteran underwent a VA examination 
addressing the nose, sinuses, larynx, and pharynx in the same 
month.  This examiner also reviewed the claims file and noted 
the veteran's in-service treatment for otitis media and 
tonsillitis.  The examination revealed no ENT abnormalities, 
other than a slight deformity of the nasal septum.  The 
examiner noted that the veteran had mixed hearing loss 
"which is not originated from the nose, sinus, larynx or 
pharynx."  Furthermore, the examiner did not believe that an 
acute tonsillitis with acute otitis media during service 
resulted in tympanosclerosis and/or otosclerosis.  Rather, 
the veteran's neurosensory hearing loss was most likely 
related to either previous noise exposure or age.  The 
examiner concluded that the acute tonsillitis from 1944 could 
not have resulted in the veteran's mixed type of hearing 
loss.

In reviewing the evidence described above, the Board is aware 
that the veteran was treated for otitis media and scarlet 
fever (initially diagnosed as tonsillitis) in service, but 
his post-service treatment has largely centered on bilateral 
hearing loss, for which service connection is presently in 
effect.  This disorder has been variously diagnosed as 
otosclerosis and a mixed bilateral hearing loss.

By contrast, there has been scant treatment for any 
additional ENT disorders subsequent to service.  The veteran 
was noted to have fluid in the ears in 1975, but there is no 
indication of a recurrence of such symptomatology or of a 
corresponding diagnosis.  Of greater note to the Board, 
however, is the notation of a "possible" connection between 
present middle ear dysfunction and a past ear infection 
during service, as noted in the October 2004 VA audiological 
examination report.

The Board finds this examination report to be of limited 
probative value, however.  The examiner discussed only a 
possibility, rather than a likelihood, of a current disorder 
secondary to scarlet fever infection.   In view of Bostain, 
this opinion is too speculative to establish a causal 
connection.  The examiner also indicated that this matter 
would be more appropriately addressed by an ENT physician, 
thus further calling into question the probative value of his 
opinion.

By contrast, the examiner who conducted the VA examination of 
the nose, sinuses, larynx, and pharynx in the same month 
concluded that an acute tonsillitis with acute otitis media 
during service did not result in tympanosclerosis and/or 
otosclerosis. The examiner also did not further specify any 
current or chronic ENT diagnoses, as a corresponding 
examination was within normal limits except for septal 
deformity.

Given the definiteness of the VA nose, sinuses, larynx, and 
pharynx examiner's conclusions, as well as the fact that 
these conclusions were based on not only an examination but 
also a claims file review, the Board finds his conclusions to 
have greater probative value than those of the VA 
audiologist. 

The Board also notes that the treatise evidence submitted by 
the veteran, while containing competent medical conclusions 
rendered by medical professionals, does not address his 
specific medical condition and thus has no probative value 
for the case at hand.

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
hearing testimony.  The veteran, however, has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for residuals of 
scarlet fever, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of scarlet fever is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


